DETAILED ACTION
This Non-Final Office Action is in response to claims filed 6/17/2022.
Claims 1-20 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/6/2022, 9/21/2022, 8/25/2022, 6/17/2022 have been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 2 recites determining the current state of charge further includes determining a remaining distance that the electric vehicle is capable of traveling based on analyzing the current state of charge of the electric vehicle, an average speed of the electric vehicle, and at least one road type that is located within a vicinity of the current geo-location of the electric vehicle (emphasis added). It is unclear how the step of determining the current state of charge includes a determination step that is based on the current state of charge. In light of the Applicant’s disclosure, it seems that the limitation of “determining a remaining distance” should be separate and distinct from the “determining the current state of charge.” Claim 11 is rejected under 35 U.S.C. 112(b) for similar reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 10, 13, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Birek et al. (US 2019/0143831 A1), hereinafter Birek.
Claim 1
Birek discloses the claimed computer-implemented method for presenting electric vehicle charging options (see Figures 3 and 4, where method blocks 41 and 43 of Figure 4 follow from blocks 31, 33, and 35 of Figure 3, as described in ¶0114), comprising: 
determining a current geo-location of an electric vehicle (see ¶0060, regarding navigation system 290 provides data indicative of a current geographic location of the vehicle 10, defined as an electric vehicle in ¶0049); 
determining a current state of charge of a battery of the electric vehicle (see ¶0057, regarding state of charge monitor 260 provides data indicative of a current state of charge of the battery 11, depicted as being associated with vehicle 10 in Figure 1).
Birek further discloses that the method comprises analyzing at least one travel routine of an operator of the electric vehicle (see ¶0068-0076, with respect to step 31 of Figure 3, regarding the determination of a routine, defined as revealing what locations the vehicle is expected to be charged using historic information from the navigation system 290; ¶0110-0113, regarding that the remembered preferred user locations for charging are used in the method of Figure 4, so as to direct the user to charge at preferred user locations). The travel routine defined as revealing preferred charging locations in ¶0076 is used to determine at least one prospective travel path of the electric vehicle, in light of the display of the preferred charging locations (i.e. markers 61) and route lines 62 depicted in Figure 6. It is clear that upon defining the preferred charging locations within a threshold proximity of a destination of the vehicle, as described in ¶0125, display of the respective route lines to each charging location reasonably teaches the “determination of at least one prospective travel path.”
Birek further discloses that the claimed method comprises analyzing the current geo-location of the electric vehicle, the current state of charge of the battery of the electric vehicle, and the at least one prospective travel path of the electric vehicle to predict a prospective state of charge of the battery of the electric vehicle (see ¶0082-0086, regarding that the prediction of the SoC at a distance of future driving is based on the determined routine and the route to the destination entered by the user into the navigation system 290 from a current location), wherein at least one charging station that is reachable by the electric vehicle based on the prospective state of charge and the prospective travel path is presented on a charging station map user interface (see ¶0125-0130, regarding that charging locations within a threshold proximity of a current destination of the vehicle 10 are provided to the user, where the charging locations are provided in conjunction with the charge output reminder, due to the need to charge the vehicle based on the determined charging requirement, as described in ¶0127-0128; Figure 6, depicting markers 61 indicating the charging locations).
Claims 4 and 13
Birek further discloses that analyzing the at least one travel routine of the operator includes analyzing the location log in comparison to point of interest data to determine at least one point of interest location that is routinely traveled to by the electric vehicle (see ¶0076, regarding the determination of a particular charging station on a particular day of the week that the vehicle is routinely charged, where the locations at which charging stations are located are provided by the navigation system 290, as described in ¶0060; ¶0129, regarding the plurality of known charging locations are provided from a database).
Claim 10
Birek discloses the claimed system for presenting electric vehicle charging options (see Figure 2), comprising a memory storing instructions when executed by a processor cause the processor to (see ¶0065) perform the method discussed in the rejection of claim 1.
Claim 19
Birek discloses the claimed non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method (see ¶0065), the method comprising the steps discussed in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Birek in view of Matsuo et al. (US 2012/0019204 A1), hereinafter Matsuo.
Claims 2 and 11
See the rejections of claims 2 and 11 under 35 U.S.C. 112(b) above.
Birek further discloses that the predicted SoC takes into consideration a defined distance for reaching a destination, such that the prediction further provides an indication of whether the distance can be completed without the battery reaching a depleted state (see ¶0086-0087); therefore, it may be reasonably gleaned that a “remaining distance that the electric vehicle is capable of traveling” is determined. However, Birek does not disclose determining the current state of charge further includes determining a remaining distance that the electric vehicle is capable of traveling based on analyzing the current state of charge of the electric vehicle, an average speed of the electric vehicle, and at least one road type that is located within a vicinity of the current geo-location of the electric vehicle.
Matsuo teaches a similar system that presents electric vehicle charging options (see Figures 2, 6, and 7). Matsuo further teaches determining a remaining distance that the electric vehicle (similar to the electric vehicle taught by Birek) is capable of traveling based on analyzing a charged amount of a battery (similar to the current state of charge taught by Birek) and an average speed of the vehicle (see ¶0035, regarding the determination of how long a vehicle can be driven based on remaining charged amount by employing a charged amount of a battery and speed of the vehicle, where the drive distance is calculated by integrating vehicles speeds for a predetermined time; ¶0053). Matsuo further teaches that the method of Figure 5 (i.e. step S130 of Figure 3) is only performed when a specific crossing is determined to be present (i.e. step S120 is YES in Figure 3), where at least one road type that is located within a vicinity of the vehicle is required to be determined prior to identifying the present of a specific crossing, as described in ¶0043, with respect to Figure 5; therefore, Matsuo further teaches determining a remaining distance that the electric vehicle is capable of traveling based on at least one road type that is located within a vicinity of the vehicle, given that only national or prefectural road types may be used for determining the remaining distance.
Since the systems of Matsuo and Birek are directed to the same purpose, i.e. presenting electric vehicle charging options, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Birek, so as to further determine a remaining distance that the electric vehicle is capable of traveling based on analyzing the current state of charge of the electric vehicle, an average speed of the electric vehicle, and at least one road type that is located within a vicinity of the current geo-location of the electric vehicle, in light of Matsuo, with the predictable result of identifying the vehicle-drivable distance for determining whether or not the vehicle can reach the charging station (¶0009 of Matsuo).
Claims 3 and 12
Birek further discloses that analyzing the at least one travel routine of the operator includes accessing a location log that includes a log of locations at which the electric vehicle is driven, parked, or charged (see ¶0068-0076, with respect to step 31 of Figure 3, regarding the determination of a routine, defined as revealing what locations the vehicle is expected to be charged using historic information from the navigation system 290; ¶0110-0113, regarding that the remembered preferred user locations for charging are used in the method of Figure 4, so as to direct the user to charge at preferred user locations).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Birek in view of Official Notice.
Claims 5 and 14
Birek further discloses that analyzing the at least one travel routine of the operator includes analyzing the at least one travel routine through a neural network to provide computer machine based learning techniques to determine whether a particular trip of the electric vehicle is a routine trip or a non-routine trip (see ¶0078-0079, regarding that the routine determination is trainable, it can be determined whether the vehicle is being driven out-of-routine; ¶0071). Birek does not specifically disclose the “computer machine based learning techniques” as deep learning techniques; however, it would be capable of instant and unquestionable demonstration to use this particular type of machine learning in Birek, due to its common application in vehicle control systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning techniques in Birek to be deep learning techniques, in light of Official Notice, with the predictable result of using a common type of machine learning known to be used in vehicle control systems.
Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birek in view of Baglino et al. (US 2017/0030728 A1), hereinafter Baglino.
Claims 6, 15, and 20
Birek does not further disclose that a road type of at least one prospective travel path of the electric vehicle and an average speed of the electric vehicle is analyzed to predict the prospective state of charge of the battery of the electric vehicle.
Baglino teaches a similar system for presenting electric vehicle charging options (see Figure 4C) that determines the energy level that the vehicle is estimated to have when reaching the destination (similar to the prospective state of charge of the battery of the vehicle taught by Birek) based on a road type and an average speed of the vehicle (see ¶0031, regarding energy indicator 214 that shows the energy level that the vehicle is estimated to have when reaching the destination, where Figure 3B depicts a -30% “prospective state of charge level;” ¶0069-0086, regarding the calculation of expected remaining energy takes into account a number of types of information, such as the type of road and average speed of the vehicle).
Since the systems of Baglino and Birek are directed to the same purpose, i.e. presenting electric vehicle charging options, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Birek, such that a road type of at least one prospective travel path of the electric vehicle and an average speed of the electric vehicle is analyzed to predict the prospective state of charge of the battery of the electric vehicle, in light of Baglino, with the predictable result of taking into account characteristics of the segment and vehicle known to influence the calculation of expected remaining energy (¶0069, ¶0082 of Baglino).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Birek in view of Baglino, and in further view of Official Notice.
Claims 7 and 16
Baglino further discloses presenting the at least one charging station based on the prospective state of charge of the battery of the electric vehicle (see ¶0125-0130, regarding that charging locations within a threshold proximity of a current destination of the vehicle 10 are provided to the user, where the charging locations are provided in conjunction with the charge output reminder, due to the need to charge the vehicle based on the determined charging requirement, as described in ¶0127-0128; Figure 6, depicting markers 61 indicating the charging locations). Baglino further discloses that the selection of the “charging station” for display in Figure 6 is based on an estimated cost to charge the electric vehicle (see ¶0131), where properties of the charging locations are displayed as text boxes 63 next to the respective markers of the charging locations (see ¶0135, with respect to Figure 6). While Baglino does not explicitly disclose that the displayed text boxes 63 include an estimated cost to charge the electric vehicle, it would be capable of instant and unquestionable demonstration to modify the text boxes 63 to include the estimated cost, given that the charging station is associated with a particular estimated cost, due to its selection based on its estimated cost.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the displayed text boxes of Baglino, so as to further include an estimated cost to charge the electric vehicle, and thus, presenting the at least one charging station based on the prospective state of charge of the battery of the electric vehicle, in light of Official Notice, with the predictable result of providing additional information associated with the properties of the charging location that may be useful to the user, such as estimated charging cost.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Birek in view of McCool et al. (US 2014/0021908 A1), hereinafter McCool.
Claims 8 and 17
Birek does not further disclose presenting a queue wait time and an incentive that is associated with the at least one charging station. However, it would be obvious to further include this information in the text boxes 63 associated with the markers 61 of the charging stations depicted in Figure 6 of Birek.
McCool teaches a similar system for presenting electric vehicle charging options (see Figure 21). McCool further teaches presenting a queue wait time and an incentive that is associated with a charging station 10 (similar to the at least one charging station taught by Birek) (see ¶0068, with respect to Figure 21). An “incentive” may be interpreted broadly as the location of the charging stations 10 relative to the user, the indication of whether the charging stations 10 are occupied or vacant, or the amount of time before an occupied charging station 10 in vacant. 
Since the systems of McCool and Birek are directed to the same purpose, i.e. presenting electric vehicle charging options, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Birek, to further present a queue wait time and an incentive that is associated with the at least one charging station, in light of McCool, with the predictable result of displaying information relating to each charging station useful to the user (¶0068 of McCool).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Birek in view of Yoshimura et al. (US 2017/0074671 A1), hereinafter Yoshimura.
Claims 9 and 18
Birek does not further disclose determining a current geo-location of at least one additional electric vehicle that is capable of charging the electric vehicle and presenting the charging station map user interface to pin point the current geo-location of the additional electric vehicle. However, it would be obvious to further include this information in the map of the charging locations depicted in Figure 6 of Birek.
Yoshimura teaches a similar system for presenting electric vehicle charging options (see Figures 8 and 9). Yoshimura further teaches determining a current geo-location of at least one additional electric vehicle that is capable of charging own vehicle A (similar to the electric vehicle taught by Birek) and presenting on display 17 to pin point the current geo-location of the additional electric vehicle (see ¶0086-0089, with respect to Figure 9, depicting the display of the position of vehicle B upon pressing the “agree to be coupled” button on display 17).
Since the systems of Yoshimura and Birek are directed to the same purpose, i.e. presenting electric vehicle charging options, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Birek, to further determine a current geo-location of at least one additional electric vehicle that is capable of charging the electric vehicle and presenting the charging station map user interface to pin point the current geo-location of the additional electric vehicle, in light of Yoshimura, with the predictable result of enabling efficient power transfer between vehicles traveling in a group (¶0010 of Yoshimura).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661